Citation Nr: 1609365	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  06-34 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected residuals of a left wrist fracture prior to February 3, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995, and from March 1996 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The matter has since been transferred to the RO in St. Petersburg, Florida.

In December 2006, the Veteran testified before a Decision Review Officer (DRO) at the Cleveland, Ohio RO.  A transcript of the hearing has been reviewed and is associated with the Veteran's claims file.

Notably, the Board previously denied the Veteran's claim in November 2009; however, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran, though his representative, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand, requesting that the Board's decision be vacated and remanded.  In May 2010, the Court granted the joint motion and remanded the case to the Board for further appellate review.  The Board subsequently remanded the case for additional development in a March 2011 order.  

During the pendency of the appeal, the RO, in a June 2008 rating decision, assigned a temporary 100 percent rating for the Veteran's residuals of a left wrist fracture based on convalescence following surgery.  The temporary 100 percent rating was effective March 17, 2008, the date of the Veteran's surgery, through May 31, 2008.  Additionally, in a January 2014 rating decision, the RO increased the Veteran's rating for residuals of a left wrist fracture to 60 percent, based on loss of use of the hand, effective February 3, 2012, and it granted entitlement to special monthly compensation.  

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains a VA Form 21-22 appointing Disabled American Veterans as the Veteran's representative dated in January 2015, a VA wrist conditions examination report dated in October 2013, and treatment records from the Tennessee Valley VA Medical Center dated from November 2011 to August 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board observes that a disability rating of 60 percent for the Veteran's residuals of a left wrist fracture, effective February 3, 2012, is the highest possible rating for the loss of use of one's non-dominant hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5125.  Additionally, as indicated in a January 2016 brief, the Veteran's representative acknowledged that the 60 percent awarded was the highest possible evaluation for this disability, but noted that the Veteran continued to seek a rating in excess of 10 percent for his residuals of a left wrist fracture prior to February 3, 2012.  

Although the Board regrets any additional delay in the Veteran's case, a remand is necessary prior to adjudicating the claim on appeal to ensure that there is a complete record upon which to afford the Veteran every possible consideration and decide his claim.  See 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Here, a remand is necessary to obtain records in the custody of a federal agency, specifically, the Social Security Administration (SSA).  A review of the Veteran's claims file shows that in or around July 2008, the VA received an authorization to disclose information to the SSA that was signed by the Veteran, which suggests that there may be SSA records that are relevant to the Veteran's claim.  In the case of federal records, the VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (stating that the VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain those efforts would be futile).  Accordingly, a remand is necessary to obtain and associate with the Veteran's claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which the SSA based any decision.

A remand is also required to refer the Veteran's case to the Under Secretary for Benefits (Under Secretary) or the Director of Compensation Service (Director) for extra-schedular consideration.  In general, the Schedule for Rating Disabilities is used to evaluate the degree of disability in claims for disability compensation.  See 38 C.F.R. § 3.321(a) (noting that the provisions in the schedule represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from disability).  However, an extra-schedular rating may be assigned in exceptional cases where the schedular ratings are inadequate to compensate for the impairment of earning capacity due to a service-connected disability.  See 38 C.F.R. § 3.321(b).

As the Board itself cannot assign an extra-schedular rating in the first instance, it must first specifically determine whether to refer a case to the Under Secretary or Director for consideration of an extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008) (citing Coyalong v. West, 12 Vet. App. 524, 536 (1999)).  Only after the Under Secretary or Director addresses the question of whether an extra-schedular rating is warranted does the Board have jurisdiction to decide an extra-schedular rating claim on the merits.  

Here, the Board finds that referral to the Under Secretary or Director for consideration of an extra-schedular evaluation is warranted.  As noted in the Introduction, in January 2014, the RO assigned a 60 percent evaluation for the Veteran's left wrist disability, effective February 3, 2012.  The RO assigned Diagnostic Code 5125, which is for loss of use of the hand.  Prior to February 3, 2012, a 10 percent evaluation was assigned using Diagnostic Code 5215, which applies to limitation of motion of the wrist.  Under rating code 5215, a 10 percent evaluation is assigned for a minor wrist having dorsiflexion of less than 15 percent, or palmar flexion limited in line with the forearm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 20 percent or higher rating for the wrist requires evidence of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (providing that a 20 percent rating requires favorable ankylosis in 20 to 30 degree dorsiflexion).  

At the December 2006 DRO hearing, the Veteran's representative stated that the Veteran was seeking extra-schedular consideration for his residuals of a left wrist fracture.  Specifically, the Veteran argued that although the maximum rating authorized under Diagnostic Code 5215 was 10 percent, the symptomatology of his left wrist disability warranted a rating in excess of 10 percent, as the Veteran had limited range of motion, could only grip for limited periods of time, and had constant pain.  The Veteran's representative also requested that the Veteran's case be referred to the Director in an October 2009 brief.  

A review of the record shows that in March 2008, the Veteran underwent a left wrist proximal row carpectomy following numerous complaints of increased pain in the left wrist.  According to a March 2008 VA operative report, the Veteran's post-operative diagnosis was left scapholunate advanced collapse (SLAC) wrist.  In an August 2008 letter to Congressman Lincoln Davis, as well as in a December 2008 statement, the Veteran maintained that he had no strength in his left wrist.  According to a June 2009 VA orthopedic surgery note, the Veteran's left wrist flexion was 0-5 degrees, and his left wrist extension was 0-5 degrees; the physician noted that the Veteran had permanent limitations in range of motion in his left wrist and hand.  According to a May 2010 VA surgery outpatient note, the March 2008 surgery did not help the Veteran's left wrist disability.  On physical exam, the Veteran's thumb locked up, his wrist would hardly flex or extend, and he had a weak grip.  The treating physician noted that the Veteran "does not have a normal wrist and will never have one."  In light of the Veteran's representative's requests for extra-schedular consideration and the evidence noted above, the record raises a reasonable possibility that a schedular rating may be inadequate to compensate for the impairment of earning capacity due to the Veteran's residuals of a left wrist fracture.  Accordingly, the Veteran's increased rating claim should be referred to the Under Secretary or Director for consideration of an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.	Perform an SSA inquiry to determine whether there are any records that exist but are not associated with the Veteran's claims file, to include any application for SSA disability benefits, any administrative decision(s) on any application for SSA disability benefits, and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the Veteran's claims file.  

2.	Submit the issue of an increased rating for service-connected residuals of a left wrist fracture to the Under Secretary for Benefits or the Director of Compensation Service for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).

3.	After completing the development requested above, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

